On Petition for Rehearing
Cooper, J.
On April 26, 1961, this court affirmed the order and decision of the Public Service Commission in the foregoing cause.
The appellant filed on May 5, 1961, Petition for Rehearing, alleging error of this court in the following respects:
“1. In failing to give a statement in writing and in failing to give a decision thereon of a substan- . tial question arising on the record and presented by Appellant’s Brief, to-wit:
“The constitutional question that the Order of the Commission is a confiscation of the property of the Appellant in violation of the Bill of Rights of the Indiana Constitution, Article I, §12, and the 14th Amendment of the Federal Constitution.
“2. In failing to give a statement in writing and in failing to give a decision thereon of a substantial question arising on the record and presented by Appellant’s Brief, to-wit:
“That the issuance of a Certificate of Public Convenience and Necessity to a telephone utility by the Public Service Commission is without authority under the provision of Chapter 158 of the Acts of 1951, since said Act does not provide for the issuance of a Certificate of Public Convenience and Necessity by the Public Service Commission either within the provisions of the Act itself or within the Title thereto.
*625“3. In failing to give a statement in writing and in failing to give a decision thereon of a substantial question arising on the record and presented by Appellant’s Brief, to-wit:
“The issuance of a Certificate of Public Convenience and Necessity to a telephone utility by the Public Service Commission under the provisions of Chapter 158 of the Acts of 1951 is unconstitutional under the provisions of Article 4, Section 19 of the Constitution of the State of Indiana for the reason that such provision in the Act is not expressed in the Title thereto, and is, therefore, void.”
The object and purpose of a petition for rehearing is to give the reviewing court an opportunity to correct its own omissions or errors by having them called to said court’s attention. A petition for rehearing should ask for a rehearing only on points which were originally properly presented that were overlooked or improperly decided. See Board of Tax Commissioners v. Stanley (T. D. 1952), 231 Ind. 338, 108 N. E. 2d 624.
We have again reviewed the record and briefs in this matter but fail to find in the appellant’s assignment of error, or in its argument portion of their brief wherein they properly presented and discussed the foregoing questions, as provided for by Rule 2-17 (e) of the Supreme Court. It affirmatively appears from the record that the appellant is now, for the first time, attempting to raise on petition for rehearing the several new questions as heretofore set forth. It is the law that new questions will not be considered upon a petition for rehearing. See Board of Tax Commissioners v. Stanley, supra.
Petition for rehearing denied.
PfafT, C. J., Ryan, P. J., and Ax, Bierly, Gonas, Kelley, and Myers, JJ., concur.
Note. — Reported in 174 N. E. 2d 63. Rehearing denied 175 N. E. 2d 439.